Citation Nr: 0705736	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  06-34 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to dependency and indemnity compensation 
benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from February to June 1944.  
He died in November 2004, and the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 decision by the RO. 

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required.


REMAND

In October 2006, the appellant's representative submitted a 
VA Form 9 (Appeal to Board of Veterans' Appeals) wherein it 
was noted that the appellant did not wish to have a hearing 
before the BVA.  Subsequently, however, in November 2006, the 
representative submitted a second VA Form 9 wherein it was 
noted, among other things, that the appellant did, in fact, 
wish to have a hearing before the BVA, to be held at the RO.  
This request for hearing was timely.  38 C.F.R. § 20.1304 
(2006).  Accordingly, her claims file must be returned to the 
agency of original jurisdiction.  A remand is required.  
38 C.F.R. §§ 19.9, 20.704 (2006).

For the reasons stated, this case is REMANDED for the 
following action:

The appellant should be scheduled for a 
hearing at the RO, to be held before a 
Veterans Law Judge of the Board.

After the appellant and her representative have been given an 
opportunity to appear at a Board hearing, the claims file 
should be returned to this Board for further appellate 
review.  No action is required by the appellant until she 
receives further notice, but she may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


